           Case 2:19-cr-00170-MCE Document 57 Filed 04/09/21 Page 1 of 2


 1   Michael E. Hansen [SBN 191737]
     Attorney-at-Law
 2   711 Ninth Street, Suite 100
     Sacramento, CA 95814
 3   916.438.7711
     Fax 916.864.1359
 4   Email: mhansen@criminal-defenses.com
 5   Attorney for Defendant
     SAUL MORENO-LEMUS
 6

 7                                 UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                           No. 2:19-CR-00170-MCE

11                        Plaintiff,                      ORDER GRANTING DEFENDANT SAUL
                                                          MORENO-LEMUS’ APPLICATION TO
12             v.                                         SEAL

13    SAUL MORENO-LEMUS,

14                        Defendant.

15

16            The Court finds that, for the reasons stated in Defendant’s Application to Seal and

17   pursuant to the factors set forth in Oregonian Publishing Co. v. U.S. District Court for the

18   District of Oregon, 920 F.2d 1462 (9th Cir. 1990), sealing the Application and Supplemental

19   Sentencing Memorandum serves a compelling interest. The Court further finds that, in the

20   absence of closure, the compelling interests identified by the Defendant would be harmed. In

21   light of the public filing of its Notice to Seal, the Court further finds that there are no additional

22   alternatives to sealing that would adequately protect the compelling interests identified by the

23   Defendant.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                         1
      Defendant’s Application to Seal
       Case 2:19-cr-00170-MCE Document 57 Filed 04/09/21 Page 2 of 2


 1           Accordingly, upon application of Defendant Saul Moreno Lemus, through counsel, and
 2   good cause being shown, IT IS HEREBY ORDERED that Defendant Saul Moreno Lemus’
 3   Application to Seal and Supplemental Sentencing Memorandum is are SEALED until ordered
 4   unsealed by the Court.
 5           IT IS SO ORDERED.
 6
     Dated: April 9, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    2
      Defendant’s Application to Seal
